 1 Thomas B. Mayhew (State Bar No. 183539)
   C. Brandon Wisoff (State Bar No. 121930)
 2 Joshua W. Malone (State Bar No. 301836)
   Farella Braun + Martel LLP
 3 235 Montgomery Street, 17th Floor
   San Francisco, CA 94104
 4 Telephone: (415) 954-4400
   Fax: (415) 954-4480
 5 tmayhew@fbm.com
   bwisoff@fbm.com
 6 jmalone@fbm.com

 7 Attorneys for
   LINDT & SPRUNGLI (NORTH AMERICA) INC.
 8

 9                              UNITED STATES DISTRICT COURT

10             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

11

12 JACOBSON WAREHOUSE                              Case No. 2:19-CV-01889-TLN-AC
   COMPANY, INC. d/b/a XPO
13 LOGISTICS SUPPLY CHAIN, a
   North Carolina corporation,                     STIPULATION AND ORDER SETTING
14                                                 HEARING DATE AND BRIEFING
                 Plaintiff,                        SCHEDULE REGARDING JACOBSON’S
15                                                 APPLICATION FOR RIGHT TO
          vs.
16                                                 ATTACH ORDER AND ORDER FOR
   LINDT & SPRUNGLI (NORTH                         ISSUANCE OF WRIT OF
17 AMERICA) INC., a Delaware                       ATTACHMENT______________________
   corporation.
18
                 Defendant.                        Judge:        Hon. Troy L. Nunley
19                                                 Crtrm.:       2 (15th Floor)
20                                                 Trial Date:   Not set
21

22

23

24

25

26

27

28                                                                                 36860\12700018.6
     STIPULATION SETTING HEARING DATE AND
     BRIEFING SCHEDULE RE JACOBSON’S APPLICATION
     FOR RIGHT TO ATTACH ORDER
     Case No. 2:19-CV-01889-TLN-AC
 1          The undersigned Plaintiff Jacobson Warehouse Company, Inc. (“Jacobson”) and

 2 Defendant Lindt & Sprungli (North America) Inc. (“Lindt”), by and through their respective

 3 counsel, hereby stipulate and agree as follows:

 4          WHEREAS, Jacobson filed an Application for Right to Attach Order and Order for

 5 Issuance of Writ of Attachment (“Application”) on October 15, 2019;

 6          WHEREAS, Jacobson’s Application is currently set for hearing on November 14, 2019;

 7          WHEREAS, Lindt’s counsel is unavailable on November 14, 2019 due to a conflict in

 8 another case;

 9          WHEREAS, Lindt’s deadline to file a Motion to Compel Arbitration is October 24, 2019,

10 and Lindt intends to set it for hearing on December 19, 2019;

11          WHEREAS, the parties agree to continue the hearing on Jacobson’s Application until

12 December 19, 2019, the same date as the hearing on Lindt’s Motion to Compel Arbitration;

13          WHEREAS, Lindt’s Opposition to Jacobson’s Application is to be filed on December 5,

14 2019, and Jacobson’s Reply in support of its Application is to be filed on December 12, 2019.

15          THEREFORE, the parties hereby stipulate and respectfully request that the Court issue an

16 order setting the hearing on Jacobson’s Application to December 19, 2019, the same date as the

17 hearing on Lindt’s Motion to Compel Arbitration, with Lindt’s Opposition to the Application to be

18 filed on December 5, 2019, and Jacobson’s Reply in support of its Application to be filed on

19 December 12, 2019.

20

21 Dated: October 24, 2019                   FARELLA BRAUN + MARTEL LLP

22
                                             By:     /s/ Thomas B. Mayhew
23
                                                     Thomas B. Mayhew
24
                                             Attorneys for Defendant
25                                           LINDT & SPRUNGLI (NORTH AMERICA) INC.
26 / / /

27 / / /

28 / / /                                             1                                   36860\12700018.6
     STIPULATION SETTING HEARING DATE AND
     BRIEFING SCHEDULE RE JACOBSON’S APPLICATION
     FOR RIGHT TO ATTACH ORDER
     Case No. 2:19-CV-01889-TLN-AC
 1
     Dated: October 24, 2019                THOMPSON COBURN LLP
 2

 3                                          By:    /s/ Jeffrey N. Brown
 4                                                 Jeffrey N. Brown

 5                                          Attorneys for Plaintiff
                                            JACOBSON WAREHOUSE
 6                                          COMPANY, INC. d/b/a XPO
                                            LOGISTICS SUPPLY CHAIN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 2                      36860\12700018.6
     STIPULATION SETTING HEARING DATE AND
     BRIEFING SCHEDULE RE JACOBSON’S APPLICATION
     FOR RIGHT TO ATTACH ORDER
     Case No. 2:19-CV-01889-TLN-AC
 1                                   SIGNATURE CERTIFICATION

 2          I, Joshua W. Malone, am the CM/ECF user whose ID and password are being used to file

 3 this Stipulation Setting Hearing Date and Briefing Schedule Regarding Jacobson’s Application

 4 Right to Attach Order and Order for Issuance of Writ of Attachment. I hereby certify that

 5 authorization for the filing of this document has been obtained from each of the other signatories

 6 shown above and that all signatories concur in the filing’s content.

 7
     Dated: October 24, 2019                  FARELLA BRAUN + MARTEL LLP
 8

 9                                            By:   /s/ Joshua W. Malone
10                                                  Joshua W. Malone

11                                            Attorneys for Defendant
                                              LINDT & SPRUNGLI (NORTH AMERICA) INC.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   3                                     36860\12700018.6
     STIPULATION SETTING HEARING DATE AND
     BRIEFING SCHEDULE RE JACOBSON’S APPLICATION
     FOR RIGHT TO ATTACH ORDER
     Case No. 2:19-CV-01889-TLN-AC
 1    ORDER ON STIPULATION SETTING HEARING DATE AND BRIEFING SCHEDULE
      REGARDING JACOBSON’S APPLICATION FOR RIGHT TO ATTACH ORDER AND
 2               ORDER FOR ISSUANCE OF WRIT OF ATTACHMENT

 3          The Court, having considered the Stipulation set forth above, and for good cause shown,

 4 hereby ORDERS:

 5          1.     Jacobson’s hearing on its Application, previously set for November 14, 2019, is

 6 hereby continued until December 19, 2019, at 2:00 p.m., the same date as the hearing on Lindt’s

 7 Motion to Compel Arbitration; and

 8 Lindt’s opposition to the Application is to be filed on December 5, 2019, and Jacobson’s reply in

 9 support of its Application is to be filed on December 12, 2019.

10 DATED: October 24, 2019

11

12

13                                                         Troy L. Nunley
                                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  4                                     36860\12700018.6
     STIPULATION SETTING HEARING DATE AND
     BRIEFING SCHEDULE RE JACOBSON’S APPLICATION
     FOR RIGHT TO ATTACH ORDER
     Case No. 2:19-CV-01889-TLN-AC
